Citation Nr: 1528979	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  13-15 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether a timely substantive appeal was filed following a September 2009 rating decision that denied entitlement to service connection for posttraumatic stress disorder (PTSD) with night sweats, stress, helplessness, problems concentrating, depression and fatigue; headaches to include as secondary to PTSD; and sleep apnea to include as secondary to PTSD.  

2.  Entitlement to service connection for PTSD with night sweats, stress, helplessness, problems concentrating, depression and fatigue.  

3.  Entitlement to service connection for headaches, to include as secondary to PTSD with night sweats, stress, helplessness, problems concentrating, depression and fatigue.  

4.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD with night sweats, stress, helplessness, problems concentrating, depression and fatigue.  


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Esq.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from May 1967 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) following the September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied service connection for the Veteran's claims of entitlement to service connection for PTSD, headaches, and sleep apnea, as well as the May 2011 rating action in which the VA RO determined that the Veteran had not filed a timely substantive appeal in an effort to perfect his claims.

During the current appeal, and specifically in May 2015, the Veteran testified at a video conference hearing at the Winston-Salem RO conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2014) and is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

The issues of entitlement to service connection for PTSD with night sweats, stress, helplessness, problems concentrating, depression and fatigue; entitlement to service connection for headaches to include as secondary to PTSD; and entitlement to sleep apnea to include as secondary to PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 24, 2009 rating decision denied entitlement to service connection for PTSD with night sweats, stress, helplessness, problems concentrating, depression and fatigue; entitlement to headaches to include as secondary to PTSD; and entitlement to sleep apnea to include as secondary to PTSD.  

2.  The Veteran was notified of the referenced rating decision by letter dated September 25, 2009.  

3.  A notice of disagreement with the September 2009 decision was received on December 7, 2009, and a Statement of the Case (SOC) was subsequently issued on September 22, 2010.  

5.  Following the SOC, the Veteran contends that he completed, signed and dated his VA Form 9, and then mailed it to the Winston-Salem RO in October 2010.  

6.  In a letter dated on April 27, 2011, the Veteran's attorney requested that the original October 2010 VA Form 9 be amended to include a request for a videoconference hearing at the RO.  

7.  In a letter dated on May 16, 2011, the RO interpreted the April 2011 letter from the Veteran's attorney as his substantive appeal, and informed the Veteran and his attorney that they could not accept the April 2011 letter as his substantive appeal given that the time limit to perfect his appeal had passed.  

8.  In a June 2011 letter, the Veteran filed an NOD with the RO's May 2011 refusal to accept the Veteran's VA Form 9 as timely, and in the March 2013 SOC, the issues of whether a substantive appeal was timely filed for the Veteran's claims of entitlement to service connection for PTSD, headaches, and sleep apnea, was adjudicated.  

9.  The Veteran perfected a timely appeal of this claim in April 2013.  

10.  Resolving all reasonable doubt in his favor, the Board finds that the most competent and credible evidence of record shows that on October 28, 2010, the Veteran delivered into the custody of the United States Postal Service a VA Form 9 with regard to the September 2009 decision that denied entitlement to service connection for PTSD with night sweats, stress, helplessness, problems concentrating, depression and fatigue; entitlement to service connection for headaches to include as secondary to PTSD; and entitlement to service connection for sleep apnea to include as secondary to PTSD.  


CONCLUSION OF LAW

The criteria for timely filing a substantive appeal to the September 2009 notification that denied entitlement to service connection for PTSD with night sweats, stress, helplessness, problems concentrating, depression and fatigue; entitlement to service connection for headaches, to include as secondary to PTSD with night sweats, stress, helplessness, problems concentrating, depression and fatigue; and entitlement to service connection for sleep apnea to include as secondary to PTSD with night sweats, stress, helplessness, problems concentrating, depression and fatigue, have been met.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.302(b) (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is finding that the Veteran filed a timely substantive appeal as to the September 2009 rating decision that denied entitlement to service connection for PTSD with night sweats, stress, helplessness, problems concentrating, depression and fatigue; entitlement to service connection for headaches to include as secondary to PTSD; and entitlement to service connection for sleep apnea to include as secondary to PTSD.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

It is well established that in order for the Board to have jurisdiction to review the denial of a claim, a timely substantive appeal must be received.  After a rating decision has been promulgated, a written notice of disagreement must be received within one year of notification of the RO's denial of the claim to initiate an appeal.  The RO subsequently issues a statement of the case on the matter appealed.  The appeal must be perfected by the filing of a properly completed VA Form 9, "Appeal to the Board of Veterans' Appeals," or correspondence containing the necessary information.  A timely substantive appeal must be received within 60 days of the date of the statement of the case, or within the remainder of the one-year period of the date notification of the RO decision being appealed, whichever is later.  The substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations being appealed.  The date of mailing of the statement of the case will be presumed to be the same as the date of the statement of the case.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2014).  

The Board has the authority to determine whether it has jurisdiction to review a case and may dismiss any case over which it does not have jurisdiction.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.101(d) (2014).  The agency of original jurisdiction may close the case for failure to respond after receipt of the statement of the case (see 38 C.F.R. § 19.32 (2014)), but a determination as to timeliness or adequacy of any response for purposes of appeal is within the province of the Board.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.101(d).  

In this case, the RO issued a rating decision on September 24, 2009 that denied entitlement to service connection for PTSD with night sweats, stress, helplessness, problems concentrating, depression and fatigue; entitlement to service connection for headaches, to include as secondary to PTSD with night sweats, stress, helplessness, problems concentrating, depression and fatigue; and entitlement to service connection for sleep apnea, to include as secondary to PTSD.  The Veteran submitted a timely notice of disagreement that was received on December 7, 2009.  The RO sent the Veteran a statement of the case on September 23, 2010.  Although the Veteran completed and signed a VA Form 9 dated on October 28, 2010, (which has been scanned into the VBMS paperless claims file), it appears that the RO did not receive this close in time to the date, as reflected by a handwritten notation at the bottom of the VA Form 9 indicating that this form was "Not accepted by DRO" and that "No timely Fm 9 letter sent."  In a letter dated on April 27, 2011, the Veteran's attorney requested that the original VA Form 9 be amended to include the Veteran's request for a videoconference hearing at the RO.  

During his May 2015 hearing, the Veteran testified that after he received, reviewed and completed the September 2010 SOC, he mailed the completed VA Form 9 to the Winston-Salem RO on October 28, 2010, the same date the document is dated.  According to the Veteran, he did not receive a response from the RO, so he sought the assistance of a private attorney to help him pursue his appeal.  The Veteran's attorney testified that in the April 2011 letter, he requested that the original October 2010 VA Form 9 be amended to include a request for a videoconference hearing at the RO.  See May 2015 Hearing Transcript, pp. 3-7.  The RO appears to have construed the April 2011 letter as the Veteran's substantive appeal, and in a letter dated May 16, 2011, the RO informed the Veteran and his attorney that they could not accept the April 2011 letter as his substantive appeal given that the time limit to perfect his appeal had passed.  The Veteran filed a NOD with the May 2011 decision in June 2011, and the issue of whether the substantive appeal of the September 2009 rating decision that denied service connection for PTSD, headaches, and sleep apnea was timely was adjudicated in the March 2013 SOC.  

In June 2011, the Veteran provided a sworn affidavit wherein he asserted that on October 28, 2010, the same date that he signed and completed the VA Form 9, he placed the VA Form 9, along with additional medical records generated at the Fayetteville VAMC, in the U.S. mail system, and addressed these records to the Winston-Salem RO in North Carolina.  The Veteran further asserted that as of April 15, 2011, he had not received a decision from the VA, so he hired his attorney to help him pursue his appeal.  The Veteran wrote that in a letter dated on April 27, 2011, his attorney, with his consent, wrote to the VA and requested that his original VA Form 9 be amended to include a request for a videoconference hearing.  

In the April 2013 VA Form 9, the Veteran's attorney noted that the medical records submitted along with the Veteran's original October 2010 VA Form 9 are dated up to October 1, 2010, and as such lend credibility to the Veteran's sworn affidavit.  Review of the record reflects that VA treatment records generated at the Fayetteville, North Carolina VAMC, and dated up to October 1, 2010 were in fact submitted along with the October 2010 VA Form 9.  

The evidence reflects that the one-year period following the rating decision expired on September 25, 2010.  The 60-day period following the issuance of the statement of the case expired on November 23, 2010.  Therefore, the later of the two dates for timely receipt of the substantive appeal was November 23, 2010.  Although the Veteran contends that he mailed October 2010 VA Form 9 to the Winston-Salem RO on October 28, 2010, a copy of this document is not post-marked as to the date of receipt, and thus it is unclear when this document was actually received at the RO.  However, as noted above, in his June 2011 affidavit he attested to having placed this document in the custody of the United States Postal Service on October 28, 2010, the same date that he signed the VA Form 9.  

In light of his sworn affidavit and the VA treatment records submitted alongside the October 2010 VA Form 9 that are dated up to October 1, 2010, the Board finds the Veteran credible with regard to his assertions.  Also, the common law mailbox rule creates a presumption that a document was received by the intended recipient where evidence shows that the document was delivered into the custody of the United States Postal Service.  See Savitz v. Peake, 519 F.3d 1312, 1315-16 (Fed. Cir. 2008) (noting that the common law mailbox rule is properly considered in the context of determining if a notice of disagreement is timely); Rios v. Nicholson, 490 F.3d 928, 930-31 (Fed. Cir. 2007).  

Therefore, the Board finds that the evidence, both positive and negative, as to whether the Veteran placed into the custody of the United States Postal Service his VA Form 9 on October 28, 2010, is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that he did.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014).  

Accordingly, because the common law mailbox rule creates a presumption that the VA Form 9 was thereafter received by the RO, the Board finds that the most competent and credible evidence of record shows that the VA Form 9, which was dated on October 28, 2010, was placed into the custody of the U.S. Postal Service, and subsequently received by the RO by or before November 23, 2010, and the appeal is granted.  See Savitz, supra.

ORDER

A timely VA Form 9 was received by VA to the September 2009 rating decision that denied entitlement to service connection for PTSD with night sweats, stress, helplessness, problems concentrating, depression and fatigue; entitlement to service connection for headaches to include as secondary to PTSD; and entitlement to service connection for sleep apnea to include as secondary to PTSD.


REMAND

In light of the fact that the October 2010 VA Form 9 has been deemed timely as to the issues on appeal, the Board has jurisdiction of the appeal.  As such, the Board finds that the claims of entitlement to service connection for PTSD with night sweats, stress, helplessness, problems concentrating, depression and fatigue; headaches to include as secondary to PTSD; and sleep apnea to include as secondary to PTSD should be remanded to afford the Veteran and his attorney an opportunity to submit any additional evidence, statements, or arguments in support of the appeal.  Also, since the September 2010 SOC was issued, additional VA medical records generated at the Fayetteville VAMC, and dated from December 2008 to October 2010, have been associated with the claims file.  These records reflect outpatient treatment for the Veteran's psychiatric symptoms and a diagnosis of PTSD.  However, it is unclear whether the diagnosis was made by a VA psychologist or psychiatrist.  Moreover, the Veteran has not specifically stated that he is waiving consideration of the additional evidence by the AOJ.  Pursuant to 38 C.F.R. § 20.1304(c), any pertinent evidence submitted by the Veteran must be referred to the AOJ for initial review, unless this procedural right is waived by the appellant or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral.  Therefore, the Board may not properly consider this evidence or issue a decision at this time, and must remand the case to allow the AOJ opportunity to review this evidence and readjudicate the Veteran's claims.  See 38 C.F.R. § 19.31 

Furthermore, the Veteran asserts that his sleep apnea and headaches are secondary to his PTSD.  The Veteran is not yet service-connected for PTSD.  As such, the claims for entitlement to service connection for sleep apnea and headaches are inextricably intertwined with the claim for service connection for PTSD.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, any Board action on the claims for service connection for headaches and sleep apnea would, at this juncture, be premature.  For this reason, the issue of service connection for PTSD with night sweats, stress, helplessness, problems concentrating, depression and fatigue must be resolved prior to resolution of the claims for headaches and sleep apnea.

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall take appropriate steps to contact the Veteran and his attorney and ask whether they wish to submit any additional evidence, information, statements, and/or argument in support of the appeal.  The AOJ should specifically request that the Veteran identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA dated since October 2010, as well as complete copies of VA treatment records dated from December 2008 to October 2010.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2. After conducting any additional development deemed necessary, readjudicate the claims for PTSD with night sweats, stress, helplessness, problems concentrating, depression and fatigue; headaches to include as secondary to PTSD; and sleep apnea to include as secondary to PTSD.  If any benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


